1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    CARL HENRY OLSEN, III,                            Case No. 3:15-cv-00367-MMD-WGC

7                                      Petitioner,                     ORDER
            v.
8
     ROBERT LEGRAND, et al.,
9
                                   Respondents.
10

11          This counseled habeas petition comes before the Court on Petitioner’s motion for

12   leave to file Exhibit 9 under seal (ECF No. 47). Exhibit 9 is Petitioner’s presentence

13   investigation report, which is a confidential document. In accordance with the

14   requirements of Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006),

15   the Court finds that a compelling need to protect the privacy and/or personal identifying

16   information of Petitioner in the sealed exhibit outweighs the public interest in open access

17   to court records. The motion for leave to file Exhibit 9 under seal (ECF No. 47) is therefore

18   granted, and Exhibit 9 is considered properly filed under seal.

19          DATED THIS 21st day of May 2019.
20

21                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
